Citation Nr: 0102066	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate trouble as 
a result of exposure to herbicides.

3.  Entitlement to service connection for a liver disorder as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from  April 1971 to April 
1973.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in May 1998.  That decision denied the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for PTSD.  In addition, it denied the 
claims of entitlement to service connection for prostate 
trouble and a liver disorder secondary to herbicide exposure.  
The denials of service connection were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the RO furnished the veteran with a 
Supplemental Statement of the Case in August 1999 that framed 
the issue on appeal as service connection for PTSD.  Review 
of the claims folder does not reveal a RO rating decision 
finding new and material evidence had been submitted to 
reopen the veteran's claim; however, given the August 1999 
Supplemental Statement of the Case addressing the merits of 
the claim, they impliedly did so.  Because the issue of new 
and material evidence is jurisdictional and a necessary 
prerequisite to consideration of the merits, the Board has 
framed the issue on appeal as whether new and material 
evidence has been submitted in the claim of service 
connection for PTSD.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. 203 (1999).

The issues of entitlement to service connection for PTSD, 
prostate troubles, and a liver disorder are addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by a January 1995 rating decision; no 
timely appeal was filed.

2.  Evidence received since the January 1995 rating decision 
includes medical evidence not previously considered which 
bears directly and substantially on the specific matter under 
consideration regarding the issue of service connection for 
PTSD and must be considered in order to fairly decide the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying the claim of 
entitlement to service connection for PTSD is final. See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD. 38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

New and Material Evidence

A RO rating decision of January 1995 denied entitlement to 
service connection for PTSD.  The veteran did not file a 
notice of disagreement within one year of this decision.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).  Accordingly, the January 1995 RO decision became 
final and is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

The third prong of the Elkins new and material evidence test 
is no longer applicable.  There has been a significant change 
in the law during the pendency of this appeal that removes 
the requirement to present a well-grounded claim.  On 
November 9, 2000, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  
Among other things, this law eliminates the concept of a 
well-grounded claim.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett, 8 Vet. App. 1, aff'd, 83 F.3d at 
1383-84; see also Winters, 12 Vet. App. 203.  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material. If so, then the claim will be reopened.  If 
not, that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 83 
F.3d at 1383-84.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision. Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final RO 
determination with regard to the claimed PTSD in January 
1995.

The evidence relevant to the issue of service connection for 
PTSD contained in the veteran's claims file has increased 
substantially since January 1995.  Of primary significance 
are two pieces of evidence.  The veteran has submitted the 
report from an August 1997 VA psychologist's examination that 
notes a differential diagnosis of PTSD.  In addition, the 
veteran was afforded a July 1999 VA psychological examination 
for compensation purposes.  These two pieces of evidence are 
obviously new since January 1995.  They also sufficiently 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability to require 
the veteran's claim be reopened.

ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.



REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2099-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Service connection for PTSD

The Board has reviewed the July 1999 VA examiner's report.  
The examiner noted that "the veteran has symptoms of PTSD 
that seem to be more related to events which occurred in his 
company than to any combat.  While these events are out of 
the ordinary and appear to be more dangerous than one would 
expect on the street they do not seem to constitute the usual 
symptoms of PTSD as experienced by the combat veteran.  But 
he was exposed to an identifiable stressor in the sense that 
he saw others injured and feared for his own life by both 
friendly and enemy action while in Vietnam.  Due to the 
chronic and continuous use of alcohol which has led to 
multiple physical, psychosocial and occupational problems for 
the veteran and so confounds the picture that one cannot be 
certain that symptoms of PTSD as discussed above are clearly 
due to service related incidents during and after his tour, a 
diagnosis of PTSD cannot be made."  Later in the report, the 
examiner notes the veteran was hospitalized at the Rusk State 
Hospital.  It was noted that it occurred many years ago, and 
VA did not appear to have any data on that hospitalization.  

The reports from that hospitalization are in fact contained 
in the claims folder.  Review of the discharge report, dated 
in August 1986, reveals a diagnosis of PTSD.  The Board is 
unable to reconcile the conflicting diagnoses given that the 
VA examiner's July 1999 report does not reflect a review of 
this earlier evidence of a diagnosis of PTSD.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  While the examiner  
in July 1999 noted his review of the veteran's claim's folder 
his report indicates that he did not take into account the 
records in the claims folder pertaining to the veteran's 
hospitalization in and diagnosis of PTSD in August 1986.

While the Board could attempt to differentiate between the 
two diagnoses, a competent medical opinion addressing the 
strength of the August 1986 diagnosis of PTSD is desirable 
for a full understanding of the relevant issues in this case.  
It is also now well-settled that in its decisions, the Board 
may not rely upon its own unsubstantiated medical opinion. 
Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Service Connection for a Liver Disorder and Prostate Trouble

Although the RO denied the veteran's claims of entitlement to 
service connection for a liver disorder and prostate trouble 
as the result of exposure to herbicides on the merits, the 
Board believes a Remand is appropriate to insure that all 
notice and development required by the VCAA have been 
completed.

It does not appear that VA has provided the veteran with a 
medical examination directed to investigating any possible 
connection between the veteran's current prostate and liver 
problems and active duty or exposure to herbicides while on 
active duty in South East Asia.  

Pursuant to the VCAA, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)).

Accordingly, this case is REMANDED for the following:


1.  The RO should contact the veteran 
through his representative and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment since 
April 1999 pertinent to his claims.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
treatment records from all sources 
identified (which have not been 
previously secured). 

2.  The RO should contact the veteran 
through his representative and request 
that he set forth specific names, dates, 
locations, etc., concerning the stressors 
he related to the VA examiner in July 
1999. He also should be advised that 
statements from former service comrades 
or others which first-hand knowledge of 
the claimed events may be submitted in 
support of his claim.

3.  If, and only if, the veteran's 
stressors are those that are verifiable 
by a search of military records, the RO 
should contact the U.S. Armed Services  
Center for Research of Unit Records  
(USASCRUR) and request that it undertake  
to verify those stressors set forth by 
the veteran.

4.  The RO then should determine whether 
the evidence establishes that the veteran 
has presented verified stressors. If, and 
only if, verified stressors are 
established, the veteran should be 
scheduled for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders  that are present.  
The originating agency must furnish the 
examiner a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to  support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors. 
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  

The report should also include an opinion 
and discussion regarding the August 1986 
diagnosis of PTSD.  To the extent that 
any unrelated mental disabilities are 
present, the examiner should attempt to 
differentiate symptomatology attributable 
to those disabilities or to the PTSD.  

If the veteran is found to have post-
traumatic stress disorder, the examiner 
is requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis. A 
complete rationale should be given for 
all opinions and conclusions expressed. 

5.  The veteran should be afforded a VA  
examination to identify any prostate or 
liver disorder. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reprted 
in detail. The examiner should provide an 
opinion as to the likelihood that any 
current prostate or liver pathology is 
due to the veteran's exposure to 
herbicides in Vietnam or is otherwise 
related to his period of active duty. The 
claims folder should be made available to 
the examiner for review before the 
examination. Reasons and bases for all 
conclusions should be provided.

6. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


